Exhibit 10.06

LOGO [g83771imag001.jpg]

July 26, 2006

Mr. Bradley T. Miller

Senior Vice President and Chief Financial Officer

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

 

Re: Separation Agreement and Release

Dear Brad,

This letter (the “Letter Agreement”) summarizes our understanding regarding the
terms and conditions that shall apply to the termination of your employment with
Viisage Technology, Inc. (“Viisage” or the “Company”) upon the closing of the
acquisition by Viisage of Identix Incorporated (the “Transaction”). No amount or
benefit shall be payable under this Letter Agreement unless there shall have
been a closing of the Transaction. Unless the context clearly indicates
otherwise, the terms “Viisage” and the “Company” as used herein shall include
both Viisage and the corporate entity that survives or results from the
Transaction.

1. Termination of Employment and Other Capacities. Your employment by Viisage
shall terminate as of the close of the business day on the fifth business day
following the date of the closing of the Transaction (the “Termination Date”).
You shall resign, effective at the close of business on the date of the closing
of the Transaction (the “Transaction Date”) from your position as Senior Vice
President and Chief Financial Officer of Viisage Technology, Inc. and all
positions you hold with any Viisage affiliated or related company, whether as an
officer, director, managing director or otherwise, provided that your employment
with Viisage shall continue until the Termination Date. You agree to submit
promptly any documents or instruments reasonably requested by Viisage to
evidence such resignations, including separate written resignations from all
such positions if so requested, and to cooperate in effecting any formal action
or filing required in connection with such resignations.

2. Accrued Salary and Vacation Time. On the Termination Date you will be paid
for all base salary and unused vacation time accrued as of that date. Your
current base salary ($225,000 annually) shall not be reduced between the date of
this Letter Agreement and the Termination Date.

3. Consideration. In consideration of the promises agreed to by you and Viisage
in this Letter Agreement, contingent on the expiration of the seven day
revocation period described in Exhibit A, each of the following shall occur:

296 Concord Road, Billerica, Massachusetts 01821 Tel: 978.952.2200 Fax:
978.952.2225



--------------------------------------------------------------------------------

Bradley T. Miller

July 26, 2006

Page 2

A. On the Termination Date, Viisage shall pay you aggregate severance in a lump
sum amount of $225,000, which is equal to 12 months of your current base salary,
less applicable tax deductions, other withholdings required by law, and
authorized deductions.

B. On the Termination Date, Viisage shall pay you a prorated bonus payment for
2006 based on your current target bonus of $100,000, less applicable tax
deductions, other withholdings required by law, and authorized deductions.

C. Viisage shall pay you on the first pay period following the Transaction Date,
your earned Integration Incentive Bonus of $20,000, less applicable tax
deductions, other withholdings required by law, and authorized deductions.

D. Provided that you elect to continue to participate in the Company’s group
medical and dental insurance plans under COBRA, which entitles you to continue
your coverage under those plans for up to eighteen (18) months following the
Termination Date, Viisage shall, for the first twelve (12) months of your COBRA
period, pay the same percentage of your monthly premiums that it pays for active
employees with the same coverage. For the remainder of the COBRA period you will
be solely responsible for payment of your full monthly premiums.

E. Provided that you remain eligible under the terms of the Company’s disability
and life insurance plans and applicable law, you may continue to participate in
such plans for up to twelve (12) months following the Termination Date, during
which period the Company will pay the same percentage of your monthly premiums
that it pays for active employees.

F. Because the Transaction constitutes a “Change in Control” as defined in your
outstanding stock option agreement, all of such stock options shall immediately
become vested in full on the Transaction Date. Notwithstanding the provisions of
your stock option agreement, effective upon the Termination Date, you will have
the right to exercise those vested options at any time on or prior to February
20, 2007. All other provisions of the option agreement shall remain in full
force and effect.

G. Viisage shall permit you to retain at no charge your cellular telephone and
laptop computer.

4. General Release of Claims. Within seven (7) days after the Termination Date,
you shall execute a General Release of Claims in a form substantially similar to
the form attached hereto as Exhibit A. Failure to timely execute and deliver the
General Release of Claims will render this Letter Agreement null and void.

5. Termination Prior to Closing of Transaction. In the event that (a) your
employment is terminated by Viisage without Cause (as defined herein) or by you
with Good Reason (as defined herein) prior to the closing of the Transaction,
and (b) the Transaction is consummated after such termination, then the terms of
this Letter Agreement shall continue to apply and you shall be entitled to all
of the Consideration described in section 3 of this Letter Agreement.



--------------------------------------------------------------------------------

Bradley T. Miller

July 26, 2006

Page 3

For purposes of this Letter Agreement, “Cause” means: (i) your willful and
continued failure to substantially perform your reasonably assigned duties as
Chief Financial Officer of the Company (other than any such failure resulting
from incapacity due to physical or mental illness or any failure after you give
notice of termination for Good Reason) or adhere to the Company’s Code of
Business Ethics and Standards of Corporate Conduct, as may be amended, which
failure is not cured within 30 days after a written demand for substantial
performance or adherence is received by you from the Board of Directors which
specifically identifies the manner in which the Board believes you have not
substantially performed your duties or adhered to such Code of Conduct;
(ii) your willful engagement in illegal conduct or gross misconduct which is
materially injurious to Viisage; (iii) your willful engagement in a violation of
any federal or state securities laws or the Company’s Insider Trading Policy, as
may be amended, or (iv) your material breach of Intellectual Property,
Confidentiality, and Noncompetition Agreement between you and Viisage dated
July 28, 2005.

For purposes of this Letter Agreement, “Good Reason” means the occurrence,
without your written consent, of any of the events or circumstances set forth in
clauses (i) through (v) below, provided that you have given Viisage written
notice describing in reasonable detail the event or circumstance that you
believe constitutes Good Reason and the Company has not cured it within 30 days
after its receipt of such notice.

 

  (i) the assignment to you of duties inconsistent in any material respect with
your position as Chief Financial Officer of Viisage such that your overall
status in the Company is materially diminished, or any other action or omission
by Viisage which results in a material diminution in your position, authority,
or responsibilities;

 

  (ii) the relocation of your principal base of operation without your consent;

 

  (iii) a reduction in your base salary as in effect on the date of this Letter
Agreement or as the same was or may be increased thereafter from time to time;

 

  (iv) the failure by Viisage to:

 

  (a) continue in effect any material compensation or benefit plan or program (a
“Benefit Plan”) in which you participate or which is applicable to you
immediately prior to the date of this Letter Agreement, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or program, or

 

  (b) continue your participation therein (or in such substitute or alternative
plan) on a basis that is, both in the amount of benefits provided and the level
of your participation relative to other participants, materially equal to or
more favorable than the basis existing immediately prior to the date of this
Letter Agreement; or



--------------------------------------------------------------------------------

Bradley T. Miller

July 26, 2006

Page 4

 

  (v) any failure of Viisage to pay or provide to you any portion of your
compensation or benefits due under any Benefit Plan within seven days of the
date such compensation or benefits are due.

6. Non-disparagement/Non-defamation. You agree that you will not make any
disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Viisage, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Viisage to any third party
for any reason. Viisage agrees that none of its officers or directors will make
any disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning you, including your performance as an officer and employee
of Viisage. Although Viisage cannot control all communications by all of its
employees, it will neither encourage any of its employees to make any such
disparaging, negative, or adverse remark concerning you, nor tolerate any such
communication if it discovers that any of its employees have made any such
remark concerning you.

7. Indemnification. Except to the extent prohibited by applicable law, Viisage
agrees to indemnify, defend and hold you harmless from any and all pending and
future actions, suits, proceedings, demands, judgments, liabilities, losses,
costs and expenses (including, without limitation, all legal costs and
disbursements) incurred by you in connection with any action brought against you
based upon activities undertaken by you while acting as an employee or officer
of the Company, in each case, while acting in good faith in connection therewith
and in a manner you reasonably believe to be in or not opposed to the best
interests of the Viisage.

8. Return of Property. Except as set forth in Section 3G above, you acknowledge
that all documents, records, materials, software, equipment, and other physical
property, and all copies of any of the foregoing that have come into your
possession or been produced by you in connection with your employment have been
and remain the sole property of Viisage. You confirm that you will return all
such items within seven (7) days of the Termination Date, unless otherwise
agreed to by you and Viisage in connection with ongoing transition-related
duties for the Company.

9. Non-Competition; Non-Solicitation. Section 7 of the Intellectual Property,
Confidentiality, and Noncompetition Agreement between you and Viisage dated
July 28, 2005 (the “Intellectual Property Agreement”), a copy of which is
attached as Exhibit B hereto, is hereby stricken and replaced with the following
language:

(7) During the term of my employment with Viisage and for one (1) year
thereafter, I will not (unless otherwise approved in writing by the Chief
Executive Officer of Viisage), directly or indirectly, individually or as an
employee, officer, director, consultant, independent contractor, stockholder
(except as a stockholder owning less than one percent (1%) of the shares of a
publicly traded corporation), partner, member, or other owner or participant in
any business entity other than Viisage:

 

  a. carry on or participate or engage in any business that directly competes
with the business of Viisage anywhere in the United States or elsewhere in the
world where Viisage does business,



--------------------------------------------------------------------------------

Bradley T. Miller

July 26, 2006

Page 5

provided that for purposes of this Agreement, “business that directly competes”
shall mean a person or entity whose primary business is the development, sale,
license or distribution of products and/or services in the fields of secure
credentials or biometrics;

 

  b. solicit or endeavor to entice away or decrease his/her/its business
relations with Viisage, any customer or client of, supplier to, or other party
having material business relations with Viisage; or

 

  c. solicit or endeavor to entice away from Viisage, hire, or offer employment
or any consulting arrangement to, any person or entity who is, or was within the
one-year period immediately prior thereto, employed by Viisage, or otherwise
interfere with any such person’s relationship with Viisage. I understand that
this Agreement does not prohibit me from making any general solicitation for
employees or engaging in public advertising of employment opportunities
(including through the use of employment agencies) not specifically directed to
any of Viisage’s directors, officers or employees, nor does this Agreement
prohibit me from hiring any person who responds to any such general solicitation
or public advertising.

10. Confidentiality of Viisage Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of, the
Intellectual Property Agreement (as modified by Section 9 of this Agreement),
which, among other things, requires you to maintain the confidentiality of
Viisage information. You further agree that you shall abide by any and all
common-law and statutory obligations relating to protection and non-disclosure
of Viisage trade secrets and confidential and proprietary documents and
information.

11. Settlement of Obligations. You will settle any outstanding personal
obligations that you may have with Viisage and ensure that all pending expense
reports are reconciled no later than two weeks after your Termination Date. To
the extent allowed by law, your outstanding obligations and unreconciled
expenses remaining after the date that is two weeks after your Termination Date
will be deducted from any payments owed to you by Viisage.

12. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement are the only payments and benefits you will
receive in connection with the termination of your employment following the
closing of the Transaction.

13. Complete Binding Agreement; Construction; Governing Law; Modification. This
Agreement, including the Intellectual Property Agreement as amended herein, is
intended by the parties as a final written expression of their agreement with
respect to the terms and conditions that shall apply to you in connection with
the termination of your employment and the closing of the Transaction. This
Letter Agreement shall be binding upon and inure to the benefit of all the
parties



--------------------------------------------------------------------------------

Bradley T. Miller

July 26, 2006

Page 6

hereto, your heirs, and the Company’s successors and assigns. In the event of
any dispute, this Letter Agreement will be construed as a whole, will be
interpreted in accordance with its fair meaning, and will not be construed
strictly for or against either you or Viisage. This Letter Agreement will be
governed by Massachusetts law, without giving effect to the principles of
conflict of law. This Letter Agreement may be modified only by a written
agreement signed by you and an authorized representative of Viisage.

14. Severability. You and Viisage hereby agree that each provision herein shall
be treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Agreement shall, to any extent, be
found invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected, and shall be valid and
enforceable to the fullest extent permitted by law.

15. Successors. In addition to any obligations imposed by law upon any successor
to Viisage, Viisage will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Viisage to expressly assume and agree to perform this
Letter Agreement in the same manner and to the same extent that Viisage would be
required to perform it if no such succession had taken place.

16. Beneficiaries. This Letter Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
shall die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Letter Agreement to the executors,
personal representatives or administrators of your estate.

17. Post Termination Assistance. During the twelve months following the
termination date of your employment, you agree to make yourself reasonably
available to respond to telephone inquiries or otherwise assist the Company as
to Company matters of which you may have knowledge. To the extent that such
assistance requires more than two hours in any month, the Company agrees to
compensate you at a rate of $200/hour. In no event shall this obligation
interfere with your employment, consulting or other business obligations at the
time.

 

VIISAGE TECHNOLOGY, INC.

   

/s/ Robert V. LaPenta

   

July 26, 2006

By:   Robert V. LaPenta     Date EMPLOYEE      

/s/ Bradley T. Miller

   

July 26, 2006

  Bradley T. Miller     Date



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIMS)

In consideration of the payment, benefits and other agreements set forth in the
Letter Agreement dated June 9, 2006 between Viisage Technologies, Inc.
(“Viisage”) and Bradley T. Miller (the “Executive”) to which this General
Release and Waiver Of All Claims is attached (the “Letter Agreement”), the
Executive, for himself and for his heirs, executors, estates, agents,
representatives, attorneys, insurers, successors and assigns (collectively, the
“Releasors”), hereby voluntarily releases and forever discharges Viisage and its
subsidiaries (direct and indirect), affiliates, related companies, divisions,
and predecessor and successor companies (Viisage and such subsidiaries,
affiliates, related companies, divisions and predecessor and successor companies
being collectively referred to as the “Company”), and each of its and their
present, former and future shareholders, officers, - directors, employees,
agents, representatives, attorneys, insurers, heirs, successors and assigns in
their capacities as such (Viisage, its subsidiaries, affiliates, related
companies, divisions and predecessor and successor companies and its and their
present, former and future shareholders, officers, directors, employees, agents,
representatives, attorneys, insurers, heirs, successors and assigns in their
capacities as such being collectively referred to as the “Releasees”) from all
actions, causes of action, suits, debts, sums of money, accounts, covenants,
contracts, agreements, promises, damages, judgments, demands and claims which
the Releasors ever had, or now have, or hereafter can, shall or may have, for,
upon or by reason of any matter or cause whatsoever arising from the beginning
of the world to the date of the execution of this Release and Waiver, whether
known or unknown, in law or equity, whether statutory or common law, whether
federal, state, local or otherwise, including but not limited to claims arising
out of or in any way related to the Executive’s employment by the Company
(including his hiring), or the termination of that employment, whether as a
contractor or employee, or any related matters (including but not limited to
claims, if any, arising under the Age Discrimination in Employment Act of 1967,
as amended, the Civil Rights Act of 1866, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, as amended, the Americans With
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Immigration Reform and Control Act of 1986, the Massachusetts Law Against
Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.), the Massachusetts Payment
of Wages Act, the Massachusetts Civil and Equal Rights Acts, and all other
federal and Massachusetts constitutions, laws (including common law), statutes
and regulations, and all local ordinances).

The Executive represents and warrants that the Executive knowingly and
voluntarily waives all rights or claims arising prior to the Executive’s
execution of this Release and Waiver that the Executive may have against the
Releasees, or any of them, to receive any payment, benefit or remedial relief as
a consequence of an action brought on the Executive’s behalf in any state or
federal agency and/or as a consequence of any litigation concerning any facts
alleged in any such action.

The Executive further represents that:

(a) The Company has advised the Executive to consult with an attorney of the
Executive’s choosing concerning the rights waived in this Release and Waiver.
The Executive has carefully read and fully understands this Release and Waiver,
and is voluntarily entering into this Release and Waiver.



--------------------------------------------------------------------------------

(b) The Executive understands that the Executive has 21 days to review this
Release and Waiver prior to its execution. If at any time prior to the end of
the 21 day period, the Executive executes this Release and Waiver, the Executive
acknowledges that such early execution is a knowing and voluntary waiver of the
Executive’s right to consider this Release and Waiver for at least 21 days and
is due to the Executive’s belief that the Executive has had ample time in which
to consider and understand this Release and Waiver and in which to review this
Release and Waiver with an attorney.

(c) The Executive understands that, for a period of seven days after the
Executive has executed this Release and Waiver, the Executive may revoke this
Release and Waiver by giving notice in writing of such revocation to the
Company. To be effective, such notice of revocation must be received by Mary-Jo
Porcello at the Company within the seven-day revocation period. If at any time
after the end of the seven-day period the Executive accepts any of the payments
or benefits described in Section 3 of the Letter Agreement, such acceptance will
constitute an admission by the Executive that the Executive did not revoke this
Release and Waiver during the revocation period and will further constitute an
admission by the Executive that this Release and Waiver has become effective and
enforceable.

(d) The Executive understands the effect of this Release and Waiver and that the
Executive gives up any rights the Executive may have, in particular but without
limitation, under the Federal Age Discrimination in Employment Act and the
Massachusetts Law Against Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.).

(e) The Executive understands that the Executive is receiving benefits pursuant
to the Letter Agreement that the Executive would not otherwise be entitled to if
the Executive did not enter into this Release and Waiver.

(f) The Executive acknowledges that the severance pay and associated benefits
specified in the Agreement represent all payments and benefits owed to the
Executive and that upon receipt of said payments and benefits, the Executive
shall have received all payments and benefits owed to the Executive in
connection with the Executive’s employment with the Company and that no
additional payments or benefits are due.

Signed and sealed this 26 day of July, 2006.

Please note that you may revoke this Release and Waiver within 7 days of
signing, in which case this Release and Waiver shall be void.

 

/s/ Bradley T. Miller

Bradley T. Miller